Citation Nr: 0311803	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-00 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an extra-schedular evaluation under 
38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Peter J. Wymes, Attorney


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Los Angeles, California, which granted the veteran service 
connection for PTSD, and assigned a 10 percent disability 
evaluation effective from December 15, 1998.  The RO also 
deferred the issue of entitlement to service connection for 
prostate cancer due to Agent Orange exposure, pending 
additional development.  The veteran timely filed notice of 
disagreement with the 10 percent evaluation assigned for 
PTSD.  He contended that his symptomatology associated with 
PTSD presented a degree of disability greater than the 10 
percent assigned.  The RO issued a statement of the case 
(SOC) in April 2000, which continued the 10 percent 
disability evaluation for PTSD.  

In June 2000 the veteran requested a personal hearing at the 
RO.  In October 2000 the RO notified the veteran that his 
personal hearing, which had been scheduled in November 2000, 
was postponed due to mandatory training for the Hearing 
Officers.

In January 2001 the veteran timely filed a substantive appeal 
(on VA Form 9).  He indicated that he desired a Board hearing 
at the RO.  In May 2001 the veteran withdrew his request for 
a hearing before the Board and opted for a local hearing 
before a Hearing Officer.

By rating decision in July 2001, the RO increased the 
veteran's disability evaluation for PTSD to 30 percent.  
Since the increase to 30 percent represents less than the 
maximum available under applicable diagnostic criteria, the 
veteran's increased evaluation claim for PTSD remains viable 
on appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, on a claim for an original or 
an increased rating, the appellant will generally be presumed 
to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to an RO's decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. 

In April 2002 the RO notified the veteran that the hearing he 
had requested in connection with his appeal had been 
scheduled for May 15, 2002.  On May 15, 2002, an informal 
conference with a Decision Review Officer (DRO) was held.  
There is no indication in the file that the veteran requested 
an informal conference in lieu of a personal hearing.  
Moreover, the veteran's attorney has stated, in 
correspondence with the RO, that it was improper to have held 
a conference instead of a hearing, and has demanded a 
transcript of the proceedings.  Since only hearings are 
recorded and transcribed, it appears that the veteran's 
attorney is also insisting that a hearing be conducted.  
Thus, on this record, the informal conference did not satisfy 
the veteran's request for a hearing.  See 38 C.F.R. 
§§ 3.103(c), 3.2600(c) (2002).

In August 2002 the RO issued a supplemental SOC on the issue 
of entitlement to an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that the issue of entitlement 
to an increased evaluation for PTSD and the issue of 
entitlement to and extra-schedular evaluation are 
inextricably intertwined.  See Henderson v. West, 12 Vet. 
App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 
(1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).  Accordingly, the Board 
believes that the issues, as they now appear on the first 
page of the present decision, most accurately represent the 
veteran's claims on appeal.

This matter was previously before the Board in December 2002, 
at which time it was remanded to the RO to schedule the 
veteran for a personal hearing.  




In addition, in December 2002 the RO notified the veteran 
regarding the scheduling of the hearing and the veteran 
responded via his attorney that he waived the hearing, which 
in essence is a withdrawal of the hearing request.  

The case has been returned to the Board for further appellate 
review.

In the present decision, the Board has recharacterized the 
issue of entitlement to an increased evaluation for PTSD in 
order to comply with the Court's decision in Fenderson v. 
West, 12 Vet. App. 119 (1999).


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The statute also revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2002).  

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, and it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time, particularly in view of recent 
decision of the U.S. Court of Appeals for the Federal Circuit 
which, on May 1, 2003, invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ [agency of original 
jurisdiction] for initial consideration and without having to 
obtain the appellant's waiver.  The Federal Circuit explained 
that this is contrary to the requirement of 38 U.S.C.A. 
§ 7104(a) that "[a]ll questions in a matter which . . . is 
subject to decision by the Secretary shall be subject to one 
review on appeal by the Secretary," and that, under such a 
procedure, "the veteran is not effectively able to object to 
any of the additional evidence obtained by the Board until 
after the Board weighs the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.


In this case, the record reflects that the RO has not issued 
an evidence development letter consistent with the notice 
requirements of the VCAA.  The Court has indicated that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as recently amended, require the RO to inform a 
claimant as to which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where the 
RO failed to do so before transferring the case to the Board.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify any VCAA notice 
documents in the file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

2.  Then, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied, including 
VA re-examination if warranted.

3.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the May 2002 and August 
2002 SSOCs.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


